Citation Nr: 0418849	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  96-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
severe osteoarthritis of the right knee, degenerative, with 
marked atrophy of the right thigh and leg associated with 
residuals of poliomyelitis.  

2.  Entitlement to a rating in excess of 20 percent for 
marked atrophy with winged scapula deformity of the left 
shoulder associated with residuals of poliomyelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION


The veteran served on active duty from February 1945 to July 
1946 and from January 1948 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The appeal 
was originally before the Board in March 2003 and styled as 
entitlement to a rating in excess of 50 percent for 
poliomyelitis with arthritis of the right knee.  At that time 
the Board remanded the case to the RO.  In January 2004, the 
RO re-rated the veteran's service-connected poliomyelitis, 
assigning a 60 percent evaluation for severe osteoarthritis 
of the right, degenerative with marked atrophy of the right 
thigh and leg and also assigning a separate 20 percent 
evaluation for marked atrophy with winged scapula deformity 
of the left shoulder.  The Board finds that these two issues 
are in appellate status.  

The Board further notes that service connection has been 
established for right ankle disability associated with 
residuals of poliomyelitis and that a total rating based on 
individual unemployability due to service-connected 
disabilities has also been assigned.  However, these issues 
are not before the Board in connection with this appeal. 

In June 2004, the Board granted a motion by the veteran's 
representative to advance the veteran's appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2003). 




FINDINGS OF FACT

1.  The severe osteoarthritis of the right knee, degenerative 
with marked atrophy of the right thigh and leg associated 
with residuals of poliomyelitis is productive of no more than 
incomplete, severe paralysis of the sciatic nerve.  

2.  The marked atrophy with winged scapula deformity of the 
left shoulder associated with residuals of poliomyelitis is 
productive of complete paralysis of the long thoracic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
severe osteoarthritis of the right knee, degenerative with 
marked atrophy of the right thigh and leg associated with 
residuals of poliomyelitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.124a, 
Diagnostic Code 8520 (2003).

2.  The criteria for a rating in excess of 20 percent for 
marked atrophy with winged scapula deformity of the left 
shoulder associated with residuals of poliomyelitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.124a, Diagnostic Code 8519 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to increased ratings.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a letter dated in April 2003, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which give 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  It was not only factually impossible to furnish 
timely VCAA notice because VCAA had not even been enacted, 
but the RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The claims file includes service 
medical records, VA medical records and correspondence from 
the veteran.  The veteran was furnished appropriate VA 
examinations in connection with his claims.  38 C.F.R. 
§ 3.159(c)(4).  The veteran's representative seems to 
indicate in a June 2004 statement that the veteran should be 
afforded a new VA examination.  The Board has determined, 
however, that the evidence of record is adequate to 
accurately adjudicate the issues on appeal.  

Increased Ratings Criteria

The present appeal involves the veteran's claim that the 
severity of his residuals of poliomyelitis are more disabling 
than currently evaluated.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Anterior poliomyelitis is rated 100 percent when it is an 
active febrile disease.  Otherwise, it is rated based on  
residuals, with a minimum 10 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8011.  In the present case, there is 
no competent evidence of record demonstrating that the 
veteran's polio is an active febrile disease, and thus the 
residuals of polio are to be identified and rated.

The Schedule generally provides that neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory or 
mental function.  This includes complete or partial loss of 
use of one or more extremities and disturbances of gait.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  Partial loss of use of one 
or more extremities from neurological lesions should be rated 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. §§ 4.120, 4.124a.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Entitlement to a rating in excess of 60 percent for severe 
osteoarthritis of the right knee, degenerative with marked 
atrophy of the right thigh and leg associated with residuals 
of poliomyelitis.

Criteria and Analysis

The residual impairment to the right lower extremity due to 
the service-connected poliomyelitis has been evaluated as 60 
percent disabling under Diagnostic Code 8520 which provides 
the rating criteria for evaluation of paralysis of the 
sciatic nerve.  Where there is severe incomplete paralysis 
with marked muscular atrophy, assignment of a 60 percent 
evaluation is appropriate.  An 80 percent evaluation is 
contemplated where there is complete paralysis of the sciatic 
nerve in which the foot dangles and drops, no active movement 
is possible of muscles below the knee, flexion of knee is 
weakened or (very rarely) lost.  

The Board finds that an 80 percent evaluation is not 
warranted when the right lower extremity symptomatology 
associated with the residuals of poliomyelitis are evaluated 
under Diagnostic Code 8520.  The evidence of record reveals 
that the veteran can actively move his right foot and does 
not have foot dangle or drop.  The most recent VA examination 
of the veteran was conducted in September 2003.  This 
examination was conducted to evaluate the veteran's right 
ankle.  It was determined that the range of motion of the 
right ankle was dorsiflexion from 0-10 degrees with pain at 
10 degrees (normal range of motion 0-20) and plantar flexion 
from 0-20 degrees with pain at 20 degrees (normal range of 
motion is 0-45).  As this report of VA examination 
demonstrates, while the veteran has limitation of motion in 
his right ankle, he can still move it.  The loss of motion 
experienced by the veteran in his right ankle does not equate 
to complete paralysis of the sciatic nerve by analogy even 
when pain was considered.  

Numerous clinical records have been associated with the 
claims files.  However, these records do not evidence a 
sufficient level of impairment to assign an 80 percent 
evaluation under Diagnostic Code 8520.  They do not 
demonstrate that the veteran experiences foot drop or dangle 
or an inability to use the muscles below the knee.  
Additionally, the Board notes the veteran has not alleged the 
existence of such symptomatology.  

The Board can find no other applicable Diagnostic Codes 
which, when applied to the current fact pattern, would 
warrant a rating in excess of the 60 percent assigned for the 
service-connected severe osteoarthritis of the right knee, 
degenerative, with marked atrophy of the right thigh.  


Entitlement to a rating in excess of 20 percent for marked 
atrophy with winged scapula deformity of the left shoulder 
associated with residuals of poliomyelitis.  

Criteria and Analysis

The marked atrophy of the left shoulder with winged scapula 
deformity has been evaluated as 20 percent disabling under 
Diagnostic Code 8519 which provides the rating criteria for 
evaluation of impairment of the long thoracic nerve.  
Incomplete paralysis of the long thoracic nerve of the major 
upper extremity is rated 0 percent when mild, 10 percent when 
moderate, and 20 percent when severe or complete of the minor 
extremity.  A 30 percent rating is warranted for complete 
paralysis of this nerve of the major upper extremity, with 
inability to raise the arm above shoulder level and winged 
scapula deformity.  A note provides that this neurologic 
rating is not to be combined with lost motion above shoulder 
level.  38 C.F.R. § 4.124a; Diagnostic Code 8519.  

The Board notes that § 4.124a provides that, with partial 
loss of use of one or more extremities from neurological 
lesions, which is the present case, the disability is to be 
rated by comparison with mild, moderate, severe or complete 
paralysis of the peripheral nerves.  

The Board finds a rating in excess of 20 percent for the 
marked atrophy with winged scapula deformity of the left 
shoulder is not warranted.  The evidence of record 
demonstrates that the veteran's dominant hand is his right 
hand.  He is already receiving the schedular maximum for the 
non-dominant extremity under Diagnostic Code 8519.  

The Board can find no other applicable Diagnostic Codes, when 
applied to the current fact pattern, that would warrant a 
rating in excess of the 20 percent assigned for the service-
connected marked atrophy with winged scapula deformity of the 
left shoulder.  

The Board further notes that to assign one rating pursuant to 
muscle impairment diagnostic codes and another pursuant to 
diagnostic codes pertinent to neurologic impairment for those 
same symptoms would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259,  261-62 
(1994).  

Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the assignments of evaluations in excess 
of 60 and 20 percent, respectively, for the severe 
osteoarthritis of the right knee, degenerative with marked 
atrophy of the right thigh and leg and the marked atrophy 
with winged scapula deformity, of the left shoulder.  As 
such, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).

The Board first notes that the veteran has not alleged the 
existence of unusual manifestations of his service-connected 
disabilities.  The medical evidence in fact shows that the 
manifestations of the disabilities are those contemplated by 
the schedular criteria, i.e., neurologic involvement 
resulting in motor impairment in the form of weakness and 
fatigue affecting the extremities.  In addition, the record 
reflects that he has not required frequent hospitalization 
for the disabilities.  Although the disabilities are no doubt 
productive of functional impairment, 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  There is no indication in the record that 
the average industrial impairment from the issues on appeal 
would be in excess of that contemplated by the assigned 
evaluations.  The Board notes that the examiner who conducted 
a October 2002 VA examination opined that the veteran was not 
working due to residuals of a nonservice-connected right hip 
fracture.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order. 




ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



